Citation Nr: 1206640	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  07-06 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for nerve damage of the right leg.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1988 to December 1991 and from January 2004 to June 2005.  He also had service in the Army Reserve.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO denied service connection for nerve damage to the right leg (in pertinent part).  

In October 2008, the Veteran testified at a Board hearing in Washington, D.C.  A transcript of the hearing is available in the file.  In November 2011 the Veteran was informed that the Acting Veterans' Law Judge who held the October 2008 Board hearing had retired.  The Board sent a letter to the Veteran at his last known address and offered the Veteran the opportunity to testify at another hearing.  See 38 C.F.R. §§ 19.3, 20.717.  The Veteran did not respond to this letter.  As a result, the Board has not scheduled the Veteran for a new hearing.  In March 2009, this case was remanded by the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

In January 2011, the Veteran submitted new evidence to the Board without waiver of RO/AMC review.  This new evidence included a December 2010 magnetic resonance imaging report (MRI).  The Board contacted the Veteran to see if he wanted to waive RO review of the additional evidence; in September 2011 he requested RO/AMC review.  

On remand, return the file to the writer of the December 2006 VA examination report and April 2009 addendum.  Instruct the examiner to review the December 2010 MRI report and ask if the opinion remains unchanged.  If this writer is unavailable, schedule the Veteran for a new VA examination and request an opinion.  

Accordingly, the case is REMANDED for the following action: 

1. Return the claims file to the December 2006 VA examiner in order to review the December 2010 MRI report and ask if the opinion remains unchanged.  If the examiner is unavailable, refer the claim to another physician for an opinion.  If deemed necessary by the physician, another examination should be scheduled.  The claims folder and a copy of this remand must be made available to the physician in conjunction with the opinion and/or examination.  All indicated testing should be conducted.  All pertinent pathology should be noted in the examination report.  

For any right leg nerve damage found, the examiner should indicate whether there is a 50 percent probability or greater that it had 1) its clinical onset or is otherwise related to active service or increased in severity during service and 2) is secondary to his service-connected degenerative disc disease of the lumbar spine.  

The examiner should address the December 2010 MRI; the December 2006 VA examination report; and the April 2009 addendum.  The rationale for all opinions must be provided.  

2. Re-adjudicate the issue of entitlement to service connection for right leg nerve damage.  If the decision remains in any way adverse to the appellant, he and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

